On December 30, 1999, the Defendant was sentenced to forty (40) years in the Montana State Prison.
On November 2,2000, the Defendant's application for reviéw of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*90DATED this 21st day of December, 2000.
The Defendant was present and was represented by Ann German. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having not waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended to forty (40) years in the Montana State Prison, plus an additional ten (10) years for the use of a dangerous weapon during the commission of the offense, to be served consecutively to the underlying sentence.
Hon. Ted L. Mizner, District Court Judge.